EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-160470 on Form S-3 of our report dated March 12, 2010, relating to the consolidated financial statements of PolyMedix Inc., appearing in the Annual Report on Form 10-K of PolyMedix Inc. for the year ended December 31, 2009, and to the reference to us under the heading "Experts" in the Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Philadelphia, Pennsylvania April 9, 2010
